DETAILED ACTION
Introduction
1.	This office action is in response to Applicant’s submission filed on 2/8/2021.   Claims 1-20 are pending in the application and have been examined.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
3.	The drawings filed on 2/8/2021 have been accepted and considered by the Examiner.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on April 8, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1, 2, 5-7, 9, 10, 13-15, and 17-20 are rejected under 35 U.S.C. 103 as unpatentable over U.S. Pat. App. Pub. No. 20200193265 (Hill et al., hereinafter “Hill”) in view of U.S. Pat. App. Pub. No. 20190140994 (Snider et al., hereinafter “Snider”).
With regard to Claim 1, Hill describes:
“A system comprising:
a computing platform including one or more hardware processors; (Paragraph 49)
the one or more hardware processors configured to:
receive input data corresponding to an interaction with a user; (Paragraph 37 describes that a user provides text or utterance input to the system)
determine, in response to receiving the input data, an intent of the user, [[a sentiment of the user,]] and a character archetype; (Paragraph 69 describes determining intent from input, paragraph 25 describes determining an archetype based on the input.)
generate, using the input data and the character archetype, output data for responding to the user, the output data including a token describing a payload; (Paragraph 57 describes that a slot value (cited as “a token” is output that identifies a response template (cited as “a payload”))
identify, using the token, a database corresponding to the payload; (Paragraph 57 describes that the slot value identifies a subset of response templates (cited as “a database”))
obtain, by searching the database based on the character archetype, the intent of the user, [[and the sentiment of the user,]] the payload from the database; (Paragraph 57 describes that a combination of predetermined output language or text (cited as “the payload”) is selected from the subset of response templates.)
transform, using the character archetype, the intent of the user, [[and the sentiment of the user,]] the output data and the payload to a response to the interaction; (Paragraph 91 describes that tailored and/or pointed response is generated based on the input) and
render the response using a social agent, wherein the social agent assumes the character archetype. (Paragraph 91 describes that the device delivers the response to the user in accordance with characteristics of the selected archetype.)
Hill does not explicitly describe:
“determine, in response to receiving the input data, … a sentiment of the user” or the use the sentiment to generate a response.
However, paragraph 63 of Snider describes determining a sentiment of a user from input data, and paragraph 64 describes using that sentiment to develop responses to the user input.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the sentiment determination as described by Snider into the system of Hill to provide a variety of features for selecting an archetype, as described in paragraph 63 of Snider.
With regard to Claim 2, Hill describes “the response is an intent-driven personified response comprising at least one of a statement or a question.”  Paragraph 47 describes that the system generates responses to user queries and commands, which would be statements or questions.
With regard to Claim 5, Hill describes “the response is a personalized and intent- driven personified response.”  Paragraph 91 describes that tailored and/or pointed response is generated based on the input.
With regard to Claim 6, Hill describes “the computing platform comprises a first neural network (NN) configured to generate the output data, and a second NN fed by the first NN, the second NN configured to transform the output data and the payload to the personalized and intent-driven personified response.”  Paragraph 54 of Hill describes using multiple, different models to perform different tasks in the device.
With regard to Claim 7, Hill describes “the first NN is trained using supervised learning, and wherein the second NN is trained using unsupervised learning.”  Paragraph 54 of Hill describes training the multiple, different models with supervised or unsupervised learning.
With respect to Claims 9, 10, and 13-15, system Claim 1 and method Claim 9 are related as a system to perform the same method, with each claimed system function corresponding to each claimed method step. Accordingly, Claims 9, 10, and 13-15 are similarly rejected under the same rationale as applied above with respect to Claims 1, 2, and 13-15.
With regard to Claim 17, Hill describes:
“A system comprising:
a computing platform including one or more hardware processors; (Paragraph 49)
the one or more hardware processors configured to:
receive an input data corresponding to an interaction with a user; (Paragraph 37 describes that a user provides text or utterance input to the system)
determine, in response to receiving the input data, an intent of the user, [[a sentiment of the user,]] and a character archetype; (Paragraph 69 describes determining intent from input, paragraph 25 describes determining an archetype based on the input.)
obtain, based on the input data and the intent of the user, a generic expression responsive to the interaction; (Paragraph 57 describes that a slot value is generated based on the input (cited as “a generic expression”))
convert, using the intent of the user and the character archetype, the generic expression into a plurality of expressions characteristic of the character archetype; (Paragraph 57 describes that the slot value identifies a subset of response templates (cited as “a plurality of expressions”)
filter, [[using the sentiment of the user,]] the plurality of expressions characteristic of the character archetype, to produce a plurality of [[sentiment-specific]] expressions responsive to the interaction; (Paragraph 57 describes that the slot value identifies a subset of response templates (cited as “a plurality of expressions”).  Paragraph 91 describes that tailored and/or pointed response is generated based on the input) and
generate an output data for responding to the user, the output data including at least one of the plurality of [[sentiment-specific]] expressions.” (Paragraph 91 describes that the device delivers the response to the user in accordance with characteristics of the selected archetype.)
Hill does not explicitly describe:
“determine, in response to receiving the input data, … a sentiment of the user” or generating sentiment-specific expressions.
However, paragraph 63 of Snider describes determining a sentiment of a user from input data, and paragraph 64 describes using that sentiment to develop responses to the user input.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the sentiment determination as described by Snider into the system of Hill to provide a variety of features for selecting an archetype, as described in paragraph 63 of Snider.
With regard to Claim 18, Hill describes:
“generate, using the intent of the user and the generic expression, a plurality of alternative expressions corresponding to the generic expression; (Paragraph 57 describes that the slot value identifies a subset of response templates (cited as “a plurality of alternative expressions”).) and
translate, using the intent of the user and the character archetype, the plurality of alternative expressions into the plurality of expressions characteristic of the character archetype. (Paragraph 91 describes that tailored and/or pointed response is generated based on the input)
With regard to Claim 19, Hill describes “to convert the generic expression into the plurality of alternative expressions characteristic of the character archetype, one or more augmentation techniques are applied to the generic expression, and wherein the one or more augmentation techniques comprise at least one of synonymous phrasings, adverb insertions, or phrase add-ons.”  Paragraph 57 describes that the slot value identifies a subset of response templates, which consider the variations in a query or user command identified in the slot values.  These variations are cited as “synonymous phrasings.”
With regard to Claim 20, Hill describes “the output data further includes a token describing a payload, (Paragraph 57 describes that a slot value (cited as “a token” is output that identifies a response template (cited as “a payload”)) and
wherein the one or more hardware processors are further configured to:
identify, using the token, a database corresponding to the payload; (Paragraph 57 describes that the slot value identifies a subset of response templates (cited as “a database”))
obtain, by searching the database based on the character archetype, the intent of the user, [[and the sentiment of the user,]] the payload from the database; (Paragraph 57 describes that a combination of predetermined output language or text (cited as “the payload”) is selected from the subset of response templates.)
transform, using the character archetype, the intent of the user, [[and the sentiment of the user,]] the output data and the payload to a response to the interaction; (Paragraph 91 describes that tailored and/or pointed response is generated based on the input) and
render the response using a social agent, wherein the social agent assumes the character archetype. (Paragraph 91 describes that the device delivers the response to the user in accordance with characteristics of the selected archetype.)
Hill does not explicitly describe the use the sentiment to generate a response.
However, paragraph 63 of Snider describes determining a sentiment of a user from input data, and paragraph 64 describes using that sentiment to develop responses to the user input.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the sentiment determination as described by Snider into the system of Hill to provide a variety of features for selecting an archetype, as described in paragraph 63 of Snider.

7.	Claims 3, 4, 11, and 12 are rejected under 35 U.S.C. 103 as unpatentable over Hill in view of Snider and further in view of U.S. Pat. App. Pub. No. 20220114186 (Frazier et al., hereinafter “Frazier”).
With regard to Claims 3 and 4, Hill in view of Snider does not explicitly describe the subject matter of these claims.
However, with regard to Claim 3, Frazier describes “determine, in response to receiving the input data, one or more other attributes of the user; and wherein the payload is obtained from the database further using the one or more attributes of the user.”  Paragraph 68 describes determining one or more attributes of a user from user input and using them to generate an individualized output.  (Paragraph 91 of Hill describes that tailored and/or pointed response is generated based on the input.)  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the attributes as described by Frazier into the system of Hill in view of Snider to provide an individualized output based on user attributes, as described in paragraph 68 of Frazier.
With regard to Claim 4, Frazier describes “the one or more attributes of the user comprise at least one of an age of the user, and gender of the user, an express preference of the user, or an inferred preference of the user.”  Paragraph 68 describes determining one or more attributes of a user including user preferences.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the user preferences as described by Frazier into the system of Hill in view of Snider to provide an individualized output based on user attributes, as described in paragraph 68 of Frazier.
With respect to Claims 11 and 12, system Claim 1 and method Claim 9 are related as a system to perform the same method, with each claimed system function corresponding to each claimed method step. Accordingly, Claims 11 and 12 are similarly rejected under the same rationale as applied above with respect to Claims 3 and 4.

8.	Claims 8 and 16 are rejected under 35 U.S.C. 103 as unpatentable over Hill in view of Snider and further in view of U.S. Pat. App. Pub. No. 20210193130 (Mehta et al., hereinafter “Mehta”).
	With regard to Claim 8, Hill in view of Snider does not explicitly describe that subject matter.
However, Mehta describes “the payload comprises at least one of a joke, a quotation, an inspirational phrase, or a foreign language word or phrase.”  Paragraph 22 describes generating a joke or an inspirational quote in response to a user input.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the jokes as described by Mehta into the system of Hill in view of Snider to provide varied responses to a user, as described in paragraph 22 of Mehta.
With respect to Claim 16, system Claim 1 and method Claim 9 are related as a system to perform the same method, with each claimed system function corresponding to each claimed method step. Accordingly, Claim 16 is similarly rejected under the same rationale as applied above with respect to Claim 8.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Pat. App. Pub. No. 20190221225 (Bricklin et al.) also describes a device that automatically selects an archetype for a voice assistant.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD TRACY whose telephone number is (571)272-8332. The examiner can normally be reached Monday-Friday 9 AM- 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD TRACY JR./Examiner, Art Unit 2656                                                                                                                                                                                                        
/BHAVESH M MEHTA/Supervisory Patent Examiner, Art Unit 2656